Exhibit 10.5

AMENDMENT 1 TO THE RESX DISTRIBUTOR AGREEMENT

This Amendment 1, effective as of the 1st day of January 2011 (“Effective
Date”), amends the RESX Distributor Agreement (the “Agreement”) dated January 1,
2009, as amended, by and between TRX Technology Services, L.P. (“TRX”) and BCD
Travel USA LLC (“BCD” or “Client”) as follows:

WHEREAS, BCD and TRX desire to extend the term and amend certain terms and
conditions of the Agreement;

NOW, THEREFORE, in consideration of the mutual covenants, terms and conditions
hereinafter set forth, the parties hereto agree to amend the Agreement as
follows:

 

  1. The first sentence of Section 1 of the Agreement shall be deleted and
replaced with the following:

“TERM. The initial term of this Agreement shall continue until 1 January 2015.”

 

  2. Exhibit A Section 3.b. of the Agreement shall be amended by adding the
following sentence at the end of the section: “Additionally, on a quarterly
basis, Client meet with TRX to discuss Customer activity (ie new Customers and
Customers terminating the Services) and shall provide TRX with a listing of
current Customers utilizing the Services.”

 

  3. Section 3 of the Agreement shall be amended by adding the following new
sections:

“3.f. Existing RESX business. Client commits to the achievement of the Estimated
Annual Transaction Volume thresholds for its current Customers as of the
Effective Date as set forth in the RESX * Booking and Profile Management Fee
calculation in Exhibit B (the “Current RESX Customers”). Additionally, during
the term of the Agreement, Client will work with its Customers utilizing the
Services to periodically assess their general satisfaction with the Services. *
Further, Client will include this information and any relevant updates as part
of the quarterly and monthly scheduled discussions between Client and TRX. Upon
Client’s confirmation of TRX’s receipt of Client’s written notice, TRX shall,
independent of Client, *. For clarity, in the event Customer * , then the *
Booking and Profile Management Fee shall * from the *.

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

3.g. TRUEPARTNER Program – Platinum Partner. Client acknowledges its
participation in the TRUEPARTNER Program as a Platinum Partner and consents to
TRX referencing such participation in program materials and other marketing
materials.

 

  4. Upon execution of this Amendment #1, TRX shall prepare a press release
subject to Client’s advance approval, not to be unreasonably withheld.
Additionally, during the term of the Agreement, in the event TRX desires to
issue any subsequent press releases, TRX shall obtain Client’s advance approval,
not to be unreasonably withheld.

 

  5. Exhibit B of the Agreement shall be deleted in its entirety and replaced
with Attachment 1 included herein.

 

  6. Exhibit D Section 6. of the Agreement shall be amended by replacing the
last two sentences with the following:

“During the term of this Agreement, unless requested by Client, TRX will not
directly * any RESX Services *.”

 

  7. Exhibit D Section 7.a. of the Agreement shall be deleted in its entirety
and replaced with the following:

“7. DISPUTE RESOLUTION. The parties shall attempt in good faith to resolve any
dispute arising out of or relating to this Agreement, in prompt, amicable, and
businesslike discussions between management level executives who have authority
to settle the controversy. Either party may give written notice of any dispute
relating to this Agreement not resolved in the ordinary course of business.
Within fifteen (15) days of such written notice, the parties will agree upon a
site and the representative of each party who will take part in the settlement
negotiations. Except for claims seeking injunctive relief for which court relief
may be sought, the parties shall arbitrate any dispute resulting from or arising
as a result of this Agreement. Any such arbitration shall be in accordance with
the commercial rules of the American Arbitration Association (“AAA”). Any such
arbitration shall be held in Atlanta, Georgia USA and directed by the AAA.”

Except as specifically amended herein, the Agreement shall remain in full force
and effect with regard to the RESX Services only.

IN WITNESS WHEREOF, TRX and Client have caused this RESX Distributor Agreement
to be executed as of the Effective Date by their duly authorized
representatives, and each represents and warrants that it is legally free to
enter this Agreement.

 

TRX TECHNOLOGY SERVICES, L.P.     BCD TRAVEL USA LLC.

/s/ H. Shane Hammond

   

/s/ Rose Stratford

Signature     Signature

H. Shane Hammond, President and CEO

   

Rose Stratford, Senior Vice President Global Supplier Relations

Name/Title     Name/Title

20 January 2011

   

1/11/2011

Date     Date

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

ATTACHMENT 1

“EXHIBIT B”

RESX SERVICES AND FEES

 

RESX is an interactive, automated travel information and reservation service for
air, car, hotel bookings and other travel suppliers.

 

RESX Profiler is an Internet-based application that allows the Client to set a
standard traveler profile template, store traveler profiles, and synchronize
changes to a Client-specified GDS.

 

RESX PNR Sync is RESX functionality that allows the Client to import certain
offline PNRs to the RESX database without manual intervention. Following
confirmation of a reservation, a PNR may be placed in a queue to be imported
without manual intervention. The PNR Sync Service is available for use with the
Amadeus, Apollo, Galileo, Sabre, and Worldspan GDSs.

 

RESX Web Fare Service is optional RESX functionality that allows Client’s RESX
administrator(s) to create the rules which define the conditions under which a
web fare search will launch when end users make travel reservations using the
RESX Service.

 

RESX Web Services is a web-based application that serves as a development tool
for the purpose of integrating the RESX Service with Client’s own database,
expense reporting system, trip approval process or other applications. To use
the RESX Web Services, Client must have a RESX administration account that is
configured for such access.

 

Booking Builder is a web-based application that serves as a stand-alone tool for
the purpose of creating flight reservations on SWABIZ, a Southwest Airlines
online corporate booking tool. To use the RESX Booking Builder, Client’s RESX
administration account must be configured for such access.

 

Based upon BCD’s participation in the TRUEPARTNER Program at the platinum level,
the following Fees and Payment Terms apply:

 

RESX Fees

 

Amount

 

Payment Terms

 

Description

RESX *

Booking and Profile Management Fee *

  *   *   For clarity, the RESX * Booking and Profile Management Fee and the
RESX Annual Access Fee are the minimum amounts due to TRX during the term of the
Agreement for the RESX Services detailed in this Exhibit. Any unused * amounts
do not roll over to subsequent months. See billing examples below. RESX
Supplemental Transaction Fee   *   *   A RESX Transaction is defined as a unique
PNR either created using the RESX Services or a unique PNR imported into the
RESX database and modified through the RESX User Interface. *. RESX Annual
Access Fee   *   *   The RESX Annual Access Fee entitles Client to access and
use the RESX Services (including Web Services), custom SLA performance including
* as detailed in Exhibit G, Databridge usage, and access to new versions and
periodic software updates. During each contract year, any RESX Transaction Fees
*. At year-end, any remaining balance will not roll over to subsequent years.
See billing examples below. RESX Transaction Fee   *   *   A RESX Transaction is
defined as a unique PNR either created using the RESX Services or a unique PNR
imported into the RESX database and modified through the RESX User Interface. *.

 

*Calculation of the RESX * Booking and Profile Management Fee:

 

*

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

RESX Sabre Supplementary Content Fee    *    *    A RESX Sabre Supplementary
Content Fee will be incurred when PNR itinerary content is shopped and booked
using RESX from a source other than the Sabre GDS, and such actions result in a
supplementary content segment in the itinerary of the RESX PNR. An example of
content that could result in this Fee include Air Canada direct connect booking.

 

RESX Profiler-Only Fees

  

Amount

  

Payment Terms

  

Description

RESX Profiler-Only Transaction Fee    *    *    The RESX Profiler-Only
Transaction Fee will apply for any Customer using only the RESX Profiler module.
A RESX Profiler Transaction is defined as any traveler profile change uploaded
to a GDS. For clarity, the RESX Profiler-Only Transaction Fee is separate from
and not included in the * Booking and Profile Management Fee. RESX Profiler-Only
* Maintenance Fee    *    *    The RESX Profiler-Only * Maintenance Fee will
apply for any Customer using only the RESX Profiler module. The RESX Profiler *
Maintenance Fee entitles Client to access and use the RESX Profiler Services.
For clarity, the RESX Profiler-Only * Maintenance Fee is separate from and not
included in the * Booking and Profile Management Fee.

RESX PNR Sync Fees

  

Amount

  

Payment Terms

  

Description

PNR Sync Implementation Fee    *    *    The PNR Sync Implementation entitles
Client to initial access to the PNR Sync Service. PNR Sync Transaction Fee    *
   *    A PNR Sync Transaction is defined as each occasion on which a PNR is
imported to the RESX database from a GDS queue using the PNR Sync Service and
then subsequently modified. A single PNR may be imported to the database and
modified multiple times; however, the PNR Sync Transaction Fee will be incurred
only for the first time that a PNR is modified. There is no fee for a PNR that
is imported, but never modified. For clarity, the RESX PNR Sync Fees are in
addition to the RESX Transaction Fees and are separate from and not included in
the * Booking and Profile Management Fee. PNR Sync * Access Fee    *    *    The
PNR Sync * Access Fee entitles Client to access and use the PNR Sync Service.

PNR Sync Additional Information:

 

Certain requirements must be met in order to import a PNR using the PNR Sync
Service:

 

*

 

Please note: The RESX PNR Sync Service involves an upload from one database to
another. Some data may not successfully upload through no fault of the PNR Sync
Service. In the event of an error, Client’s RESX administrator will need to
identify error-based PNRs and resubmit those to the PNR Sync Service for
processing.

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

RESX Web Fare Fees

  

Amount

  

Payment Terms

  

Description

Web Fare Transaction Fee    *    *    A RESX Web Fare Transaction is defined as
any reservation booked through the RESX Services that is passed to a third party
web site. For clarity, the RESX Web Fare Transaction Fee is in addition to the
RESX Transaction Fees and separate from and not included in the * Booking and
Profile Management Fee. Web Fare Search Fee    *    *    A Web Fare Search is
defined as any air availability call made through the RESX Services that
includes checking for an Internet fare. Client’s RESX administrator sets the
conditions under which a search for Internet fares occurs. For clarity, the RESX
Web Fare Search Fee is separate from and not included in the * Booking and
Profile Management Fee.

Booking Builder

  

Amount

  

Payment Terms

  

Description

Booking Builder Implementation Fee    *    *    The Booking Builder
Implementation entitles Client to initial access to the Booking Builder Service.
Booking Builder Transaction Fee    *    *    A Booking Builder Transaction is
defined as a command sent via the internet to the RESX database which is passed
to Booking Builder and results in the creation of a PNR on SWABIZ. For clarity,
the RESX Booking Builder Transaction Fee is in addition to the RESX Transaction
Fees and separate from and not included in the * Booking and Profile Management
Fee.

Additional Services

  

Amount

  

Payment Terms

  

Description

Training    *    Payment is due within thirty (30) days of invoice.    Client is
provided a bank of up to * of TRX trainer time for the purposes of developing
and conducting WebEx sessions; any unused hours do not roll-over into subsequent
years. Any training requested in excess of the * bank shall be charged on an
hourly basis. RESX Administration Certification Class    *    Payment is due
within thirty (30) days of invoice    RESX Administration Certification Class
provides the knowledge required to configure the RESX Services for specific
Client and Customer use. Client representatives may attend at the stated rate.
Up to * person per scheduled RESX admin class at * to be conducted at TRX’s
Atlanta or Dallas office, or other mutually agreed to facility. On-site Visit   
*    Payment is due within thirty (30) days of invoice    TRX will provide
on-site consultation at Client’s request. Client is responsible for reasonable
travel expenses in addition to the per-day On-site Visit Fee; provided that all
such travel shall be planned and booked by BCD and shall be subject to BCD’s
prior written authorization. Customization – Projects over 100 hours in
duration.    *    Payment is due within thirty (30) days of invoice    No
customization (as described in Section 4(c) of Exhibit A) will commence prior to
the execution of a work order containing mutually agreed specifications.
Projects over 100 hours will be billed at *. Materials are defined as any item
that must be purchased specifically to fulfill the Project requirements, and any
purchase of Materials requires prior written approval by Client. Other Hourly
Services   

See below:

 

*

  

Payment is due within thirty (30) days of invoice.

 

*

  

Any additional hourly service provided to Client not specifically addressed
above.

 

*

 

* CONFIDENTIAL TREATMENT REQUESTED



--------------------------------------------------------------------------------

Fees related to * and other premium services. TRX will charge no more than an
additional * for each additional premium service. Examples of premium services
include, without limitation, *. In the event that such premium service costs TRX
more than *, TRX shall pass any such increase through to BCD and BCD shall pay
such fees directly to TRX.”

 

* CONFIDENTIAL TREATMENT REQUESTED